PD-0780&0781-15

                                    NO.




                                                  §           IN THE COURT OF
                                                  §
  v.                                              §           CRIMINAL APPEALRECEIVED IU
                                                  §                                  COURT OF CRIMINAL APPEALS
  THE STATE OF TEXAS                              §           OF TEXAS
                                                                                           JUN26 2015

                       Pro Se Motion for Extension of Time                            „, . .      „,
                    r„ r    ti           ™             ti
                    To File Petition for Discretionary Review
                                                                                      Abe Acosta, C ep

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:


         COMES NOW the Appellant/Petitioner in the above-styled and numbered cause andp.. Cn
  respectfully moves this Honorable Court to extend the time for filing the Appellant's Petition for'^'NAL APPALS
                                                                                                jjjw or opt
  Discretionary Review in this cause and insupport thereof would show to the Court the                        ^J'3

  following:                                                                                Abel Acosta, Clerk
         1.     The style and number of this case in the Court of Appeals, is: Joj^p ^Q-Cr^ ^
                                 0[-JLi-OOofi>                 -CA.
  The State ofTexas, Appeal No. Af- li '000 jl                   -CR.
         2.     The style and number of the case in the trial court is: The State of Texas v.

J°kA (jura,         ;Cause N^^'^Qi^'; from the                *H               District Court of
  Dallas County, Texas.                                                                    *       , ±.

         3.     The Appellant was convicted of the felony offense of j frc*u/^
        7.      An extension of time for a period of sixty (60) days is requested that would make

the due date J?Ao./n Ur j^j Aotf                  •
        8.      No prior request for an extension of time has been made.

        9.      The facts relied upon to show good cause for the requested extension are, as

follows: The Appellant/Petitioner was represented by court appointed counsel during the appeal

of this case to the Court of Appeals. After the conviction was affirmed, the trial court refused to

appoint counsel to file a Petition for Discretionary Review. Therefore, additional time is needed

for the Appellant/Petitioner to either prepare and file the Petition pro se or to seek legal

assistance in filing the Petition.

       WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner respectfully

requests that this Honorable Court extend time for filing the Petition for Discretionary Review in

this cause to J^aTj.^^ ft j^e/f                   .
                                               Respectfully submitted,



                                                                   rS&JU&yyjnJfr>
                                               [Name




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 2
                                CERTIFICATE OF SERVICE


       The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the Office ofthe Criminal District Attorney for (o /'(/>     County,


       , and mailed via U.S. mail, to the Office of the State Prosecuting Attorney,

                                            ,on the £) day of 3^ iuarr** -ft/fcy \^\




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 3